Citation Nr: 1604415	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1970, with service in Korea from April 1968 to June 1969.  He died in April 2012, and the appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there are documents in the Virtual VA electronic claims file and the Veterans Benefits Management System.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not service-connected for any condition. 

2.  The Certificate of Death lists the immediate cause of the Veteran's death as liver failure due to sepsis and hepatitis C/hemochromatosis cirrhosis.   

3.  The evidence does not show that a disease or injury of service origin caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In correspondence dated in July 2012, June 2013, January 2014, and March 2014, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate her claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The appellant was instructed to submit any evidence in her possession that pertained to her claim.  Adequate notice must also include informing the claimant of degree of disability and effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  As this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot. 

Also, certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  These requirements were met in the letters sent to the appellant. 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Although the appellant reported that there may be hospital treatment records from Korea not associated with the claims file, upon request, she did not provide any information upon which to obtain such records, to include a hospital name.  Additionally, VA medical opinions have been obtained in this case.  Review of the examination reports, taken together, reflect that the examiner reviewed the Veteran's medical history, cited to medical principles, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the appellant nor her representative has contended otherwise.  

As noted above, the Board remanded this matter in June 2015.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain an addendum opinion from the July 2014 examiner and to readjudicate the claim.  Subsequently, an addendum opinion in accordance with the Board's remand instructions was obtained in July 2015, and the claim was readjudicated in a September 2015 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Cause of Death

The appellant essentially contends that the Veteran's hepatitis C was due to service.  She asserts that during service the Veteran underwent surgery for circumcision and had a transfusion, which is a risk factor for liver disease.  In the alternative, she asserts that his liver disease was due to Agent Orange exposure. 

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, or in certain locations in Korea, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii), (iv) (2015); VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.4.b.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases which are deemed to be associated with herbicide exposure do not include liver disease.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

In addition to the presumptive regulations, however, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service treatment records are entirely silent/negative for any evidence pertaining to hepatitis C or a liver disease (or a blood transfusion).  Significantly, on the Report of Medical History at service separation, the Veteran denied having being advised to have any operations, and he did not indicate having had any medical procedures.  

Post-service medical records show the Veteran presented with elevated liver functions in the late 1990s before being diagnosed with hepatitis C in 1998.  In a March 1998 private medical record, the Veteran denied a past history of hepatitis, needle exposure, or previous transfusions.  In a June 1998 VA record, the diagnosis was chronic liver disease secondary to hepatitis C.  The Veteran reported he was diagnosed in February 1998 while applying for life insurance.  In an August 2002 submission, the Veteran stated that he was advised he had abnormal liver function at service discharge.  

The Veteran died in April 2012, and his death certificate lists the immediate cause of death as liver failure due to sepsis and hepatitis C/hemochromatosis cirrhosis.  

A VA medical opinion was obtained in July 2014, upon a review of the claims folder.  The examiner opined that it was less likely than not that hepatitis C was incurred in or caused by service.  In support, the examiner cited to the record, and noted that service treatment records showed that the Veteran had been treated for gonorrhea which was the precursor for the requested circumcision.  The examiner noted that gonorrhea was evidence of risky sexual behavior, and the Veteran had at least one encounter of risky sexual behavior during service.  The examiner also noted that the Veteran was diagnosed with elevated liver functions in the late 1990s, and in March 1998 he reported that he did not have any risk factors including transfusions, shared needles, travel, etc.  In May 1998, he listed his risk factors for the disease as exposure to his brother who had yellow jaundice and a female relative who died of liver disease, but he denied any other risk factors.  Thus the examiner found that the record did not show any specific risk factor which the Veteran endorsed.  He also noted that the Veteran had hemachromatosis and received periodic phlebotomy for this condition and that he had advanced liver cirrhosis.  

The examiner also opined that it was less likely as not that the Veteran required a transfusion based on the surgery experienced in Korea for circumcision.  The examiner explained that circumcision was considered a minor/superficial surgery which could not have resulted in significant bleeding that would have needed a blood transfusion.  He also indicated that there was no evidence of a blood transfusion in the service treatment records.  Additionally, he found that it was less likely as not that the Veteran's single conceded risk factor during military service (risky sexual activity) caused hepatitis C.  He indicated that while theoretically possible, hepatitis C is highly unlikely to be transmitted by sexual route (especially with single sexual contact) and is rarely seen to be transmitted this way in the medical literature.  Furthermore, he found that it was at least as likely as not that the Veteran had a diagnosis of diabetes mellitus type II but it was less likely as not that it was directly attributable to the Veteran's hemachromatosis, and it is much more likely that it was naturally occurring diabetes with coincidental diagnosis with the hemachromatosis.  Finally, he opined that it was less likely as not that the Veteran's diabetes mellitus caused or substantially contributed to his death which was clearly caused from the liver failure attributed to cirrhosis resulting from combination of hemochromatosis and chronic hepatitis C condition.

A March 2015 letter from the Veteran's private gastroenterologist, Dr. DJ, who treated him for chronic hepatitis C which was confirmed by liver biopsy in 1998.  He noted that according to the appellant, once the Veteran left his care in 1998 he was treated at the VA but he was not aware of the treatment the Veteran received.  Dr. J indicated that if the Veteran was not treated for his hepatitis C it was very likely that it progressed and probably contributed to his death.  

In a July 2015 addendum opinion, the VA examiner opined that with a very high degree of medical certainty that it was less likely than not (less than 50 percent probability) that the Veteran's liver disease was etiologically related to service, specifically to conceded exposure to herbicides therein.  In support of his conclusion, the examiner noted that the Veteran had clearly suffered and died from natural progression (leading to liver failure) of severe cirrhosis resulting from combination of hemochromatosis and chronic hepatitis C conditions.  He indicated that the medical literature showed exposure to herbicides (agent orange) was not likely to cause these conditions and also was highly unlikely to have caused a direct liver injury resulting in a liver cirrhosis (unrelated to the hemachromatosis or hepatitis C).

The Board finds that service connection for the cause of the Veteran's death is not warranted.  First, at the time of the Veteran's death, he was not service-connected for any disorder.  The RO denied service connection for hepatitis C in December 2002 and declined to reopen a claim for such in November 2011.  Second, although the Veteran's Agent Orange exposure is conceded, the Veteran's fatal liver disease is not one of the diseases subject to presumptive service connection based on in-service herbicide exposure under 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Third, the most probative evidence of record demonstrates that the Veteran's fatal liver disease was unrelated to service, and any diabetes mellitus was not a principal or contributory cause of death.  This is because the Board assigns significant probative weight to the VA medical opinion.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's death was related to service, the Board finds that the VA examination reports are probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and cite to medical principles and literature.  The reports are extremely detailed and provide a thorough discussion of the issue.  Significantly there is no contrary medical evidence.  The appellant has submitted no competent medical evidence contrary to the examination findings cited above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (2015). 

Although the appellant submitted Dr. J's letter, the Board finds that this evidence is of no probative value as it does not address the relationship of the Veteran's liver disability and his cause of death to service.  The letter simply indicates that it was likely that liver disease caused the Veteran's death which was confirmed by the Veteran's death certificate, and is not at issue or in dispute. 

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  38 C.F.R. § 3.159(a) (2) (2015) (noting that lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The appellant's lay contentions that the Veteran had a transfusion during service because he told her that is outweighed by the VA examiner's determination that such would not be required during a circumcision.  Furthermore, the service treatment records and the Veteran's own statements to his physician weigh against a finding that there was an in-service transfusion.  The appellant's lay contentions that the Veteran's cause of death is related to a transfusion or to Agent Orange exposure are not competent.  Such determinations require specialized medical knowledge.  As such, they are also outweighed by the VA examiner's etiological opinions.  As the most probative evidence of record as to the cause and contributing causes of death is the VA examination report, rendered by a medical profession, service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


